THE COURT
decided that the commission ■of said Lally agreed to be paid by the said Clarke out of this fund, and assigned to said Lally by said Clarke, is a lien upon the said fund, ratifying and confirming the auditor’s report; decreeing that the sum of $17,357.20, with interest thereon, from the 21st day of June, 1S51, and that the injunctions granted in the causes be dissolved as to the said sum and interest.
The following is the decree of THE COURT in the cause under consideration:
This cause having been set for hearing by •consent of parties and by order of the court, on bill, petitions and exhibits, and on answers and exhibits, and on general replications and testimony on both sides, and having been fully argued by counsel. It. is now this 30th day of May, 1853, by the court ordered, adjudged and ■decreed that the fund in controversy in this cause, to wit: the sum of sixty-nine thousand four hundred and twenty-nine dollars and four cents, which is remaining in the treasury of the United States, of the amount of the award to Ferdinand N. Clarke, mentioned in the bill, petitions and answers, deducting therefrom the complainant’s costs, here to be taxed by the clerk, be paid over to the complainant, William H. Y. Haekett, assignee in bankruptcy of said Ferdinand N. Clarke, for disr tribution in the bankrupt court, where the proceedings in bankruptcy are pending, to wit: the district court of the United States, for the district of New Hampshire, under the orders of the said court, according to the respective rights of the creditors of said bankrupt, to whom the said court may order the same to be distributed.